DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
         This is in response to communication filed on 10/24/2019 in which claims 1-20 are pending. The application has been fully considered therefore this case is in condition for allowance.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of NAM et al (US 20200302286) teaches a neural network capable of improving the performance of the neural network by performing intelligent normalization according to a target task of the neural network. The network includes  first normalized data using a first normalization technique, transforming the output data into second normalized data using a second normalization technique and generating target normalized data by aggregating the first normalized data and the second normalized data based on a learnable parameter while the closest prior art of Jaganathan et al (20190114547 A1) teaches a convolutional neural network-based classifier for variant classification. The method for accelerating deep network training by making data standardization an integral part of the network architecture. Batch normalization can adaptively normalize data even as the mean and variance change over time during training. However the closest prior arts above, alone or in combination with the cited prior arts, fail to anticipate or render obvious the following recited features: a normalization unit communicatively coupled to the memory and the statistics determination unit and configured to receive a second batch of tensors from the memory and the statistics from the statistics determination unit and to normalize the second batch of tensors using the statistics.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-20200097829-A1 or US-20190341052-A1 or  US-20200302286-A1 or US-11354564-B2 or US-20210158135-A1 or US-20210042260-A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633